03/25/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 19-0259


                                         DA 19-0259
                                                                           FLED
DONNIE NOLAN,
                                                                           MAR 25 2020
                                                                        Bowen Greenwood
             Petitioner and Appellant,                                Clerk of Suprerne Court
                                                                         State of Montana

      v.                                                            ORDER

STATE OF MONTANA,

             Respondent and Appellee.



       Self-represented Appellant Donnie Nolan has filed a motion to object to the third
extension of tirne filed by Appellee State of Montana as well as a motion to compel an
answer to his motion.
       Upon review ofthis Court's docket, Nolan has filed a rnotion objecting to each ofthe
State's request for additional time to file a response brief. We further observe that two
opening briefs are on file here. This Court received an opening briefon July 5, 2019,and on
August 15,2019, we issued an Order directing Nolan to file his briefwithin thirty days. This
Court then received Nolan's opening brief on September 16, 2019. There is no apparent
reason why Nolan was directed to file a second brief.
       In his rnotions, Nolan makes multiple requests, such as: (1) the State be found in
default;(2)his conviction be overturned;(3)this Court rule in his favor; and (4)an answer
be compelled from the State. Nolan asserts that he has not been treated fairly under the law
of "equal protection" because the State has been granted three broad extensions of tirne,
ranging from forty-five to sixty days, to respond to his opening brief.
       We conclude that Nolan's motions are not well taken concerning his requested relief.
He cites the Uniform District Court Rules, which do not apply to this Court. Section 25-19-
Rule 15, MCA. Even with a liberal interpretation of the Montana Rules of Appellate
Procedure, Nolan is incorrect that he rnay move for a sumrnary ruling or have his conviction
overturned after filing an objection. We point out that this Court considers all motions for
extension oftime equitably and that Nolan never rnoved this Court for an extension oftirne
to file his opening brief. M.R. App.P. 26(1). This Court will issue a decision in this matter
following briefing and classification. M. R. App. P. 19(1). Accordingly,
      IT IS ORDERED that Nolan's:
       1.     October 30,2019 Motion to Object to Extension ofTime,Find Respondent in
              Default, and Overturn Conviction is DENIED;
      2.      February 20,2020 Motion to Object to Extension ofTirne,Find Respondent in
             Default, and Overturn Conviction is DENIED;
      3.     March 11,2020 Motion "To object to(3)60 day Extension oftime, Summary
             Ruling, Grant Postconviction Relief' is DENIED; and
      4.     March 23, 2020 Motion To Compel Answer on Motion to Object(3)60 day
             Extensions is DENIED.
      The Clerk is directed to provide a copy ofthis Court's Order to counsel ofrecord and
to Donnie Nolan personally.
      DATED this 2.54:11day of March, 2020.


                                                        For the Court,




                                                        By
                                                                      Chief Justice




                                            2